Advisory Action
Acknowledged is the applicant’s after-final response filed on October 11, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claim 1.
The amendments, however, do not resolve the outstanding 112 rejections, as the final paragraph of claim 1 continues to stipulate that the controller transmits data to the synthesis chamber without any indication that said chamber, itself, can receive said data. The examiner believes the correct concatenation is the controller receiving data from the monitoring system and then manipulating the operations of the appropriate chamber. A suggestion: 
a controller configured to: (i) receive and process data from the monitoring system regarding precursor consumption and thin film formation, and subsequently control a rate of precursor synthesis based on the data to ensure that the rate of precursor synthesis in the precursor synthesis chamber is synchronized with the rate of precursor consumption in the thin film processing chamber,
Similar syntax ought to be used when describing operation (ii). Because the proposed amendments do not place the case in better form, their entry has been denied at this stage of prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716